ORDER
PER CURIAM:
Rule to Show Cause entered by this Court on February 28, 1992, is discharged. It is ORDERED that respondent be and he is suspended from the Bar of this Commonwealth for a period of five years, retroactive to January 9, 1989, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
LARSEN and ZAPPALA, JJ., did not participate in the consideration or decision of this matter.
PAPADAKOS, J., files a dissenting statement.